Citation Nr: 1616286	
Decision Date: 04/25/16    Archive Date: 05/04/16

DOCKET NO.  13-23 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) based upon a claim of service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Appellant and her daughter, B.M.


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1942 to March 1947.  The Veteran died in August 2003.  The appellant is his surviving spouse.  

This appeal comes to the Board of Veterans' Appeals (Board) from a July 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction over the claims file was subsequently transferred to the RO in Phoenix, Arizona.  

The appellant testified before the undersigned Veterans Law Judge (VLJ) at a local RO in March 2016, and a copy of the hearing transcript has been associated with the claims file.  Although there was some discussion at the March 2016 Board hearing regarding the procedural posture of the appeal and whether the appellant's claim was more accurately characterized as a claim to reopen a previously denied final claim, a review of the record reveals that the first time that the appellant affirmatively claimed entitlement to service connection for the cause of the Veteran's death was within her claim which was received in February 2012 and denied in the July 2012 RO decision on appeal.  Therefore, the Board has considered the appellant's claim herein as an original claim of entitlement to DIC benefits based upon service connection for the cause of the Veteran's death.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to afford the appellant due process and to conduct additional development, specifically in order for VA to obtain outstanding private medical records.  

The record reflects that at the time of his death in August 2003, the Veteran was admitted to the Maryvale Hospital in Phoenix, Arizona.  Significantly, neither the July 2012 RO decision or August 2013 statement of the case (SOC) reflects that the Veteran's inpatient treatment records from Maryvale Hospital, including the period immediately prior to his death, were reviewed prior to adjudication of the appellant's claim, and the Boards review of the record does not indicate that such records are currently included within the claims file.  As it appears that there may be available private medical records pertinent to the appellant's claim that are not associated with the claims folder, a remand is required to obtain such records.  See 38 C.F.R. § 3.159(c)(2) (2015).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appellant and afford her the opportunity to identify any medical records relevant to her claim, including those contemporaneous with the Veteran's death from Maryvale Hospital in Phoenix, Arizona.  Subsequently, and after securing the proper authorization as necessary, arrange to obtain all the records of treatment or examination from all the sources which are not already on file.  All information obtained must be made part of the file.  All attempts to procure records should be documented in the file. If such records cannot be obtained, a notation to that effect should be inserted in the file, and the appellant is to be notified in this regard, in order to allow her the opportunity to obtain and submit those records for VA review.  

2.  Thereafter, readjudicate the appellant's claim on appeal in light of any evidence added to the record, including as a result of the above development.  If any benefit sought remains denied, provide the appellant and her representative with appropriate notice and an opportunity to respond, after which the matter should be returned to the Board for further adjudication, if otherwise in order.  

(CONTINUED ON THE FOLLOWING PAGE)


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




